                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                              Plaintiff,

vs.                                                         CR. NO. 19-CR-4440 MV


NICHOLOUS PHILLIPS,


           RESPONSE TO MOTION FOR A LAFLER/FRYE HEARING

       Defendant Nicholous Phillips (Mr. Phillips), by and through counsel, Romero &

Winder, PC (Joe M. Romero, Jr.), responds as set forth below to the government’s

Motion for a Lafler/Frye Hearing (Doc. 46).

       The United States has moved the Court to convene a hearing, pursuant to

Missouri v. Frye, 132 S.Ct. 1399 (2012) and Lafler v. Cooper, 132 S.Ct. 1376 (2012).

The express purpose of this hearing, as proposed by the government, is to have a U.S.

Magistrate Judge question Mr. Phillips regarding the plea offer previously tendered to

him and ask Mr. Phillips whether he knowingly rejected said plea offers after consulting

with defense counsel.

       Undersigned counsel acknowledges receipt of the government’s letter offer dated

13 February 2020 and reviewing it with Mr. Phillips. Mr. Phillips rejected said offer. For

the Court’s information, undersigned counsel has consulted with prior defense counsel in

this case (AFPD Kari Converse) and can confirm that the government tendered the same

offer to her. Mr. Phillips previously rejected the same offer when presented to him by Ms.
Converse. Also, to establish that Mr. Phillips has engaged in plea negotiations with the

government in good faith, he authorized prior defense counsel and undersigned counsel

to tender a counteroffer to the government, which the government has rejected.

          Undersigned counsel recognizes that Mr. Phillips is entitled to effective assistance

of counsel during plea negotiations. See McMann v. Richardson, 397 U.S. 759, 771

(1970). In support of its motion, the government’s motion does not cite to any basis that

would warrant a hearing on this issue. That is, there is no allegation of any alleged act or

omission by undersigned counsel, during plea negotiations, that falls below an "objective

standard of reasonableness" and that but for this act or omission, “the result of the

proceeding would have been different." See Strickland v. Washington, 466 U.S. 668

(1984).

          WHEREFORE, Defendant Nicholous Phillips, respectfully requests that the Court

deny the government’s Motion for a Lafler/Frye Hearing, and for such other and further

relief as this Court deems just and proper.


                                                Respectfully Submitted:

                                        By:      /s/ Joe M. Romero, Jr.
                                                Joe M. Romero, Jr.
                                                ROMERO & WINDER, PC
                                                Attorney for Defendant
                                                P.O. Box 25543
                                                Albuquerque, NM 87125
                                                Phone: (505) 843-9776
                                                Fax: (505) 212-0273
                                                joe@romeroandwinder.com




                                               2
                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 29th day of June 2020, I filed the foregoing
electronically through the CM/ECF system, and served the same to opposing counsel,
AUSA Jaymie Roybal

By:    /s/ Joe M. Romero, Jr.
       Joe M. Romero, Jr.




                                          3
